Citation Nr: 1108559	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-16 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than March 2, 1987, for the award of service connection for tendonitis, Achilles, secondary to healed partial left Achilles tendon laceration, to include the question of whether a March 1980 RO determination should be revised on the basis of clear and unmistakable error.    


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from December 1971 to December 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado.                 

In the February 2005 rating action, the RO denied the Veteran's claim of entitlement to an effective date prior to August 11, 1997, for a grant of service connection for tendonitis, Achilles, secondary to healed partial left Achilles tendon laceration.  The Veteran subsequently filed a timely appeal.    

In May 2008, the Board remanded this case for additional development. 

In January 2009, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's claims folder.  

By a March 2009 decision, the Board adjudicated this case.  At that time, the Board characterized the claim on appeal as entitlement to an effective date prior to August 11, 1997, for a grant of service connection for tendonitis, Achilles, secondary to healed partial left Achilles tendon laceration, to include the question of whether a July 20, 1998 rating decision, in which the RO assigned that effective date, should be revised on the basis of clear and unmistakable error (CUE).  In this regard, the Board noted that in the July 1998 rating decision, the RO granted service connection for tendonitis of the Achilles, effective from August 11, 1997.  The Veteran did not initiate an appeal of the assigned effective date.  The rating decision was therefore final.  38 U.S.C.A. § 7105 (c ).  Where a decision assigning an effective date is final, only a request for revision based on CUE can result in the assignment of an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  Thus, to establish entitlement to an earlier effective date, the Veteran had to first overcome the finality of the July 1998 decision.  To that extent, the Board accepted that the Veteran was requesting revision of the July 1998 rating decision on the basis of CUE.     

In the March 2009 decision, the Board found that the correct facts, as they were known at the time, were not before the RO on July 20, 1998, when it assigned a grant of service connection for tendonitis, Achilles, secondary to healed partial left Achilles tendon laceration, effective from August 11, 1997.  In addition, the Board reported that the Veteran had filed a claim for service connection for tendonitis of the Achilles on March 2, 1987, which was still pending on July 20, 1998, when the RO granted the claim.  Thus, the Board concluded that the unappealed July 20, 1998 rating decision, in which the RO granted service connection for tendonitis, Achilles, secondary to healed partial left Achilles tendon laceration, effective from August 11, 1997, was clearly and unmistakably erroneous.  The Board further concluded that the criteria for entitlement to an effective date of March 2, 1987, for a grant of service connection for tendonitis, Achilles, secondary to healed partial left Achilles tendon laceration, were met.       

The Veteran subsequently appealed to the United States Court of Appeals of Veterans Claims (Court).  In a Memorandum Decision, dated in October 2010, the Court recognized that in a March 2009 decision, the Board awarded an earlier effective date for service connection for tendonitis based upon CUE in a July 20, 1998 RO decision.  However, the Court stated that in the March 2009 decision, the Board also denied a claim of entitlement to an earlier effective date for the grant of service connection for tendonitis based upon CUE in a March 1980 decision.  The aforementioned issue was raised and thoroughly discussed by the Board even though the Board did not phrase its decision as two separate CUE rulings.  In regard to the two CUE rulings, the Court vacated that portion of the Board's March 2009 decision that had denied entitlement to an earlier effective date for the grant of service connection for tendonitis based upon CUE in a March 1980 decision, and remanded the matter to the Board for further action consistent with the memorandum determination.  The Court also affirmed the portion of the Board's March 2009 decision which granted an earlier effective date of March 2, 1987, for service connection for tendonitis based upon CUE in a July 20, 1998 RO decision.  The case now returns to the Board following the Court's Memorandum Decision.   


FINDINGS OF FACT

1.  The Veteran had active military service from December 29, 1971 to December 16, 1977.  

2.  In March 1976, while the Veteran was in the military, he was in a motorcycle accident and suffered a laceration of his left Achilles tendon.  

3.  In February 1978, approximately two months after the Veteran's discharge, he submitted VA Form 21-526, Veteran's Application for Compensation or Pension at Separation from Service, and specifically filed a claim for service connection for tendonitis of the Achilles.  

4.  In a decision letter, dated on December 6, 1979, the RO denied the Veteran's claim for service connection for tendonitis of the Achilles on the basis that he had failed to attend a scheduled VA examination.   

5.  In a VA Form 21-4138, Statement in Support of Claim, received on December 17, 1979, the Veteran requested that his VA examination be rescheduled because he had been working in another state at the time of the scheduled VA examination.       

6.  On February 28, 1980, the Veteran underwent a VA audiological evaluation; at that time, he also had x-rays taken of his left ankle because of a history of a repair of his Achilles tendon following a motorcycle accident.  

7.  In a March 1980 decision letter, the RO denied the Veteran's claim for service connection for tendonitis of the Achilles on the basis that he had failed to attend a scheduled VA examination.  The Veteran did not appeal that determination.     

8.  The March 1980 decision letter in which the RO denied the Veteran's claim for service connection for tendonitis of the Achilles on the basis that he had failed to attend a scheduled VA examination, was undebatably erroneous.


CONCLUSIONS OF LAW

1.  The March 1980 decision letter, in which the RO denied the Veteran's claim for service connection for tendonitis of the Achilles on the basis that he had failed to attend a scheduled VA examination, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The March 1980 decision letter, in which the RO denied the Veteran's claim for service connection for tendonitis of the Achilles on the basis that he had failed to attend a scheduled VA examination, is clearly and unmistakably erroneous.  
38 U.S.C.A. § 5109A (West 2002 & Supp. 2010); 38 C.F.R. § 3.105(a) (2010).

3.  The criteria for entitlement to an effective date of December 17, 1977 (one day after the Veteran's separation from service), for a grant of service connection for tendonitis, Achilles, secondary to healed partial left Achilles tendon laceration, are met.  38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.400, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

The VCAA and its implementing regulations provide, in part, that VA will notify the claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  They also require VA to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2010).  

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  According to the Court, however, the VCAA is inapplicable to claims of CUE in prior RO decisions.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (holding that CUE claims are not conventional appeals, but rather are requests for revisions of previous decisions, and that provisions of the VCAA are not applicable to CUE motions filed with respect to prior Board decisions); Parker v. Principi, 15 Vet. App. 407, 412 (2002) (expanding the holding in Livesay to include claims of CUE in prior RO decisions).

In this case, as previously noted in the Introduction, the issue on appeal is entitlement to an effective date earlier than March 2, 1987, for the award of service connection for tendonitis, Achilles, secondary to healed partial left Achilles tendon laceration, to include the question of whether a March 1980 decision letter should be revised on the basis of clear and unmistakable error.  The VA has not had the opportunity to provide the Veteran adequate notice regarding such claim.  Nonetheless and regardless of whether the VCAA is applicable in this case, given the Board's favorable disposition of this claim, addressed below, any decision to proceed in adjudicating it, rather than remanding it for additional notification and/or assistance is nonprejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


II.  Claim for Revision or Reversal Based on CUE

A.  Laws and Regulations

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of [an RO] shall be final and binding on all field offices of [VA] as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104."  
38 C.F.R. § 3.104(a).  Such a final decision may be subject to revision, however, in the presence of clear and unmistakable error, as described in 38 C.F.R. § 3.105.  
38 C.F.R. §§ 3.104(a), 3.105.  Thus, a prior RO decision will be accepted as correct unless CUE can be shown.  38 C.F.R. § 3.105(a).

The Board observes the following criteria to determine whether CUE occurred in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313 (1992); accord Richardson v. Nicholson, 20 Vet. App. 64, 68-69 (2006) (setting forth CUE requirements).

CUE is a very specific and rare kind of error.  It is the kind of factual or legal error that, when called to the attention of later reviewers, compels the conclusion with which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); accord Richardson, 20 Vet. App. at 68-69 (noting that "the error must have 'manifestly changed the outcome' of the prior decision"); Russell, 3 Vet. App. at 313 (CUE errors are those "that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made").  If an appellant wishes to reasonably raise CUE, he or she must advance with some degree of specificity the nature of the alleged error, and, unless it qualifies as the kind of error that, if true, would constitute CUE on its face, he or she must offer persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Final decisions enjoy a presumption of validity, and where an appellant collaterally attacks such decisions, as in the case of a CUE claim, this presumption is even stronger.  See Grover v. West, 12 Vet. App. 109, 111-112 (1999); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language used in Russell).

As is true today, VA regulations in 1978, when the Veteran filed his initial claim for service connection for tendonitis, provided that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1978).   


B.  Factual Background

The Veteran's service treatment records show that in March 1976, he was in a motorcycle accident and suffered a laceration of his left Achilles tendon.  The Veteran wore a cast for approximately 12 weeks.  After the cast was removed, he continued to experience pain in his left Achilles tendon that was aggravated by walking, running, and prolonged standing.  He was placed on limited duty.  However, the Veteran's pain did not improve and he was diagnosed with tendinitis, Achilles, secondary to healed partial left Achilles tendon laceration.  Subsequently, it was recommended that he be discharged due to his tendonitis.  He was discharged on December 16, 1977.     

In February 1978, the Veteran submitted VA Form 21-526, Veteran's Application for Compensation or Pension at Separation from Service.  At that time, he filed claims for numerous disabilities, including a specific claim for service connection for tendonitis of the Achilles.  

In a decision letter, dated on December 6, 1979, the RO denied the Veteran's claim for service connection for tendonitis of the Achilles on the basis that he had failed to attend a scheduled VA examination.   

In a VA Form 21-4138, Statement in Support of Claim, received on December 17, 1979, the Veteran requested that his VA examination be rescheduled because he had been working in another state at the time of the scheduled VA examination.       

In January 1980, the VA Medical Center (VAMC) was requested to schedule the Veteran for VA examinations pertinent to his claims for numerous disabilities, including tendonitis, left Achilles tendon secondary to laceration.  

On February 28, 1980, the Veteran underwent a VA audiological evaluation.  At that time, he also had x-rays taken of his left ankle because of a history of a repair of his Achilles tendon following a motorcycle accident.  The x-rays were reported to show no fractures or dislocations.     

In a note from the VAMC, it was indicated that the Veteran did not report for a neuropsychiatric (NP) examination scheduled on March 24, 1980.  

In a decision letter, dated on March 31, 1980, the RO denied the Veteran's claim for service connection for tendonitis of the Achilles on the basis that he had failed to attend a scheduled VA examination.  The Veteran did not appeal that determination.     

On March 2, 1987, the Veteran once again filed a claim of entitlement to service connection for tendonitis of the Achilles.  

By a rating action, dated on July 20, 1998, the RO granted the Veteran's claim of entitlement to service connection for tendonitis, Achilles, secondary to healed partial left Achilles tendon laceration.  The RO assigned an effective date of August 11, 1997, for the grant of service connection.  

In a March 2009 decision, the Board found that the correct facts, as they were known at the time, were not before the RO on July 20, 1998, when it assigned a grant of service connection for tendonitis, Achilles, secondary to healed partial left Achilles tendon laceration, effective from August 11, 1997.  In addition, the Board reported that the Veteran had filed a claim for service connection for tendonitis of the Achilles on March 2, 1987, which was still pending on July 20, 1998, when the RO granted the claim.  Thus, the Board concluded that the unappealed July 20, 1998 rating decision, in which the RO granted service connection for tendonitis from August 11, 1997, was clearly and unmistakably erroneous.  The Board further concluded that the criteria for entitlement to an effective date of March 2, 1987, for a grant of service connection for tendonitis, Achilles, secondary to healed partial left Achilles tendon laceration, were met.

In a May 2009 rating action, pursuant to the March 2009 Board decision, the RO determined that the effective date for the grant of service connection for tendonitis of the Achilles, secondary to healed partial left Achilles tendon laceration, was March 2, 1987.  The RO based its decision on the finding that there was CUE in the assignment of an effective date of August 11, 1997, for the grant of service connection for tendonitis of the Achilles.  


C.  Analysis

At the outset, the Board notes that the March 1980 decision letter qualifies as a "final" prior decision, as the Veteran received proper notice of the decision, but did not timely file a substantive appeal of that determination.  See 38 C.F.R. §§ 3.104(a), 3.105.

In this case, it is the Board's determination that there was clear and unmistakable error in the March 1980 decision letter in which the RO denied the Veteran's claim for service connection for tendonitis of the Achilles on the basis that he had failed to attend a scheduled VA examination.  See 38 C.F.R. § 3.303.  The Board observes that at the time of the March 31, 1980 decision letter, the evidence of record showed that the Veteran had failed to report to a VA examination scheduled on March 24, 1980.  However, the evidence of record also showed that the March 24, 1980 VA examination was a neuropsychiatric examination.  In this regard, the scheduled neuropsychiatric examination must have been pertinent to the Veteran's claim for service connection for a nervous condition, which was pending at that time, and would not have been pertinent to the Veteran's claim for service connection for tendonitis of the Achilles tendon.  

In addition, the Board further observes that at the time of the March 1980 decision letter, the evidence of record showed that the Veteran had undergone a VA audiological examination on February 28, 1980, which was pertinent to his then-pending claim for service connection for bilateral hearing loss.  The evidence of record also showed that on the day of the Veteran's VA audiological examination, the Veteran had x-rays taken of his left ankle because of a history of a repair of his Achilles tendon following a motorcycle accident.  Clearly, the x-rays that were taken on February 28, 1980, were pertinent to the Veteran's claim for service connection for tendonitis of the Achilles.  Thus, the Veteran must have reported to the VAMC on February 28, 1980, for an examination that was pertinent to his claim for service connection for tendonitis of the Achilles, and while it is unclear as to why he did not undergo a physical examination, he did undergo an x-ray examination that was pertinent to the aforementioned claim.  Therefore, the Board finds that the RO erred in finding that the Veteran did not report to his scheduled VA examination in connection for his claim for service connection for tendonitis of the Achilles.  The question remains, however, whether such error rises to the level of clear and unmistakable error or error that, had it not been made, would have manifestly changed the outcome at the time it was made.  Richardson, 20 Vet. App. at 68-69; Russell, 3 Vet. App. at 313.        

At the time of the March 1980 decision letter, the evidence of record included the Veteran's service treatment records.  The records showed that after the Veteran's motorcycle accident at which time he suffered a laceration of his left Achilles tendon, he experienced residuals of his laceration.  Specifically, he was diagnosed with tendonitis secondary to the Achilles tendon laceration.  In addition, he had pain in his left Achilles tendon that was aggravated by walking, running, and standing.  Moreover, he was discharged specifically due to his tendonitis.  Thus, it follows that at the time of his February 28, 1980 VA x-ray examination, which was only two months after his separation from the military, although the x-rays were negative for any fractures or dislocations, the Veteran must have still been experiencing tendonitis, as a residual of his in-service laceration of his left Achilles tendon.  Because the Veteran had reported to the VAMC in February 1980 for an examination that was pertinent to his claim for service connection for tendonitis, and given that he must have still been experiencing tendonitis, as a residual of his in-service laceration of his left Achilles tendon, the RO's error would have manifestly changed the outcome at the time it was made.  In light of this finding, the Board concludes that the March 1980 decision letter is clearly and unmistakably erroneous, thereby warranting revision or reversal of that decision.   


III. Claim for an Earlier Effective Date

As previously indicated, in a May 2009 rating action, pursuant to the March 2009 Board decision, the RO determined that the effective date for the grant of service connection for tendonitis of the Achilles, secondary to healed partial left Achilles tendon laceration, was March 2, 1987.  The Veteran has expressed disagreement with the effective date assigned the grant of service connection.   

38 U.S.C.A. § 5110(a) sets forth the provisions governing effective dates of awards for compensation.  It provides that "[u]nless specifically provided otherwise in this chapter . . . the effective date of an award based on an original claim [or] a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."
38 U.S.C.A. § 5110(a).  38 C.F.R. § 3.400 similarly provides that "[e]xcept as otherwise provided, the effective date of an evaluation and award of . . . compensation based on an original claim [or] a claim reopened after final disallowance . . . will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

As for claims for disability compensation based on direct service connection, the effective date to be assigned is the day following separation from active service or the date entitlement arose, if a claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

In this case, the Veteran's initial claim for service connection for tendonitis of the Achilles was received in February 1978.  Thus, given that the Veteran's last day of active service was on December 16, 1977, the Veteran's initial claim for service connection for tendonitis of the Achilles was received within one year from the date of separation.  Therefore, the earliest possible date for grant of service connection for tendonitis of the Achilles would be December 17, 1977, the day following separation from service.  

As a result of the decision above, the Board has determined that the March 1980 decision letter, in which the RO denied the Veteran's initial claim for service connection for tendonitis of the Achilles, is clearly and unmistakably erroneous.  Thus, the March 1980 decision letter is no longer final and binding because CUE has been found.  Moreover, where CUE is established, "the prior decision will be reversed or amended."  See 38 C.F.R. § 3.105(a) (2010).  In addition, for the purpose of authorizing benefits, the decision reversing a prior decision on the grounds of CUE "has the same effect as if the corrected decision had been made on the date of the reversed decision."  Id.  It is clear that at the time of the March 1980 decision letter, service connection was warranted for tendonitis, Achilles, secondary to healed partial left Achilles tendon laceration.  As previously stated, given that the Veteran was discharged specifically due to his tendonitis, it follows that at the time of his February 28, 1980 VA x-ray examination, which was only two months after his separation from the military, although the x-rays were negative for any fractures or dislocations, the Veteran must have still been experiencing tendonitis, as a residual of his in-service laceration of his left Achilles tendon.  Therefore, given that the Veteran filed his initial claim for service for tendonitis of the Achilles within one year from the date of separation, the Board concludes that an effective date of December 17, 1977 (one day after the Veteran's separation from service), is warranted for the grant of service connection for tendonitis, Achilles, secondary to healed partial left Achilles tendon laceration.   


ORDER

CUE having been shown, the claim for revision or reversal of a March 1980 decision letter, in which the RO denied the Veteran's claim for service connection for tendonitis of the Achilles, is granted.  

An effective date of December 17, 1977, for a grant of service connection for tendonitis, Achilles, secondary to healed partial left Achilles tendon laceration, is granted subject to statutory and regulatory provisions governing the payment of monetary benefits.   




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


